DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 1 December 2020 have been fully considered but they are not persuasive. 
Regarding Applicant’s argument that “There are several requirements for establishing a prima facie case of obviousness against the claims of a patent application. All of the limitations of the claim must be taught or suggested by the prior art. In re Royka, 490 F.2d 981, 985 (CCPA 1974); see also MPEP § 2143.03. Even when the art teaches or suggests each and every claim element, a claim "is not proved obvious merely by demonstrating that each of its elements was, independently, known in the prior art." KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385, 1396 (2007). The Office must also establish that one of ordinary skill in the art would have been able to predict that the purported modification or combination of reference teachings would have been successful. In re Merck & Co., Inc., 800 F.2d 1091, 1097 (Fed. Cir. 1986). A mere conclusory statement that one of ordinary skill in the art would have been motivated to combine or modify reference teachings simply will not suffice. KSR at 1396. To meet its burden, the Office must provide "some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness." KSR at 1396, quoting In re Kahn, 441 F.3d 977, 988 (Fed. Cir. 2006). The articulated reasoning must be found in the prior art or common knowledge to those of ordinary skill in the art, or be derived from the nature of the problem itself; it cannot be based upon the Applicant's disclosure or the Examiner's own hindsight analysis. DyStar Textilfarben GmbH & Co. Deutschland KG v. C. H. Patrick Co., 464 F.3d 1356, 1367 (Fed. Cir. 2006),” the Examiner respectfully disagrees. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The Examiner has properly presented information that was within the level of ordinary skill in the art as clearly laid out for the Applicant in the previous office action.
Regarding Applicant’s argument that “The Office has also rejected claims 1-7 and 9-20 under 35 U.S.C. § 112(b) for alleged indefiniteness. Again, the Office objects the recitation that the bed linen have "a stretchability that matches or exceeds a deformability of' a mattress or other cushion with which the bed linen is used. As the phrase to which the Office objects has been removed from independent claims 1, 13, and 20, it is respectfully requested that the 35 U.S.C. § 112(b) rejections of these claims and their respective dependent claims be withdrawn. The Office has also rejected claim 18 under 35 U.S.C. § 112(b) for reciting that the bed comprises a pillow and a pillowcase. In particular, the Office asserts that a pillow and pillowcase are not part of a bed, "but are rather elements used with a bed." For the sake of clarity, and since bed linens, pillowcases, and pillows are part of the bedding used on a bed, the preambles of claims 13-19 have been amended to recite a "bed and bedding." It is respectfully submitted that since pillowcases and pillows are types of bedding, claim 18 complies with the definiteness requirement of 35 U.S.C. § 112(b),” the Examiner agrees that the amendments overcome the previous rejections of claims 1-7 and 9-20 under 35 U.S.C. 112(b).  
Regarding Applicant’s argument that “The Office has rejected claims 1-7, 10, 11, 13-15, and 17-20 under 35 U.S.C. § 103 for being drawn to subject matter that is purportedly not patentable over teachings and/or suggestions from U.S. Patent 6,026,527 of Pearce ("Pearce"), in view of teachings and/or suggestions from U.S. Patent 4,723,331 of Weiss ("Weiss") and, further, in view of teachings and/or suggestions from U.S. Patent 6,164,094 of Menaker ("Menaker"). Independent claim 1 recites a bed that includes a mattress and a bed linen. The 7 substantially through the elastomeric cushioning element. The bed linen comprises a single, continuous piece of fabric. As amended, independent claim 1 recites that the single, continuous piece of fabric has a stretchability of at least 125 percent of its initial length. The single, continuous piece of fabric also has a resilience that enables it to substantially return to its initial dimensions after being stretched. Independent claim 13 is also directed to a bed and bedding that includes a mattress and a bed linen. Independent claim 13 recites that the mattress comprises an elastomeric gel or viscoelastic gel with a hardness of 15A or less. The bed linen comprises a single, continuous piece of fabric. As amended, independent claim 13 recites that the single, continuous piece of fabric has a stretchability of at least 125 percent of its initial length. The single, continuous piece of fabric also has a resilience that enables it to substantially return to its initial dimensions after being stretched. Independent claim 20 is drawn to a method for arranging a bed. The method of independent claim 20 includes selecting a cushion with an elastomeric cushioning element having a durometer of 15A or less and at least partially covering one or more surfaces of the cushion with a bed linen. The bed linen comprises a single, continuous piece of fabric. As amended, independent claim 20 recites that the single, continuous piece of fabric has a stretchability of at least 125 percent of its initial length. The bed linen is configured to substantially return to is initial dimensions after being stretched. The teachings of Pearce relate to mattresses and cushions with elastomeric cushioning elements, including elastomeric cushioning with a durometer of 15 Shore A or less. Pearce does not, however, provide any teaching or suggestion of a bed linen that comprises a single, continuous piece of fabric with a stretchability of at least 125 percent of its initial length. Nor does Pearce teach or suggest a bed linen or a fabric thereof that substantially returns to its initial dimensions after being stretched. Weiss teaches stretchable bed linens. More specifically, Weiss teaches a fitted sheet formed with two way stretch knitted material (Weiss, col. 3, lines 36 39) that enables 8 sheet of Weiss is insufficient to enable the fitted sheet to accommodate adjustment of the mattress; the sides of the fitted sheet must also be tapered so that the sheet is wider at the mid- point between the top and bottom edges than at ends of the sheet. See Weiss, col. 2, lines 20-30. Weiss does not teach or suggest a bed linen formed from a single, continuous piece of fabric having a stretchability of at least 125% of an initial length of the single, continuous piece of fabric. The teachings of Menaker relate to a stretchable fabric formed by knitting a poly-cotton yarn and an elastomeric yarn. Menaker, col. 1, lines 5-9. In addition to being stretchable, the fabric of Menaker is purportedly "longer lasting than cotton/polyester sheets." Id. Although Menaker teaches that the fabric is stretchable, Menaker does not teach or suggest that the fabric can be stretched to at least 125% of its initial length while substantially returning to its initial dimensions after being stretched. Since none of Pearce, Weiss, or Menaker teaches or suggests a bed linen that comprise single, continuous piece of fabric having a stretchability of at least 125% of its initial length, and without a convincing reason to provide a bed linen made from a fabric with such stretchability, it is respectfully submitted that the teachings and suggestions of Pearce, Weiss, and Menaker, as combined by the Office, cannot be relied upon to establish a prima facie case of obviousness against independent claim 1, its dependent claims 2-7, 10, and 11, independent claim 13, its dependent claims 14, 15, and 17-19, or independent claim 20. Therefore, it is respectfully submitted that each of claims 1-7, 10, 11, 13-15, and 17-20 is allowable under 35 U.S.C. § 103,” the Examiner respectfully disagrees. First, there is no requirement in the claims that form a structural difference between the fitted sheet of the currently pending application and the sheet of Weiss which has tapered portions like Applicant appears to be arguing or noting. Additionally, Applicant’s argument that “Even though Weiss teaches a bed sheet formed from a stretchable 8 sheet of Weiss is insufficient to enable the fitted sheet to accommodate adjustment of the mattress,” the Examiner disagrees because selecting a material which meets the requirements of the claimed invention which has additional benefits does not make the combination non-obvious. In other words, selecting a material as taught by Menaker to form a bed sheet as taught by Weiss would not only meet the requirements of Menaker’s invention but would further provide the benefits of the stretchability of Menaker. Finally, one skilled in the art can choose different proportions of elastomeric fibers and non-elastic fibers to obtain corresponding stretchability, for example, the bed linen having a stretchability of at least 125% of its initial length, according to actual needs, and the technical effect thereof is also predictable. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10, 11, 13-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pearce (US 6,026,527)  in view of Weiss (US 4,723,331) further in view of Menaker (US 6,164,092).
Regarding Claim 1: Pearce discloses a bed, comprising: a mattress (see the cushioned object 101 and Col. 11, lines 11-22 of Pearce which discloses that the cushioning element could be a bed mattress) comprising an elastomeric cushioning element with a hardness of 15A or less (see at least Col. 25, line 67-Col. 27, line 3 of Pearce which discloses “Any gelatinous elastomer or gelatinous viscoelastomer with a hardness on the Shore A scale of less than about 15 is useful in the cushioning element of the present invention”) and including interconnected buckling walls that define columnar voids extending substantially through the elastomeric cushion (see at least Col. 11, lines 36-41 of Pearce which discloses The cushioning element has within its structure a plurality of hollow columns 2016. As depicted, the hollow columns 206 contain only air. The hollow columns 206 are open to the atmosphere and therefore readily permit air circulation through them, through the cover 204 fabric, and to the cushioned object”), and a bed linen (cover 204 of Pearce) having a stretchability (see at least Col. 11, lines 24-29 of Pearce which discloses “the preferred cover is a durable and attractive fabric, such as nylon, cotton, fleece, synthetic polyester or another suitable material which is preferably stretchable and elastic and which readily permits the flow of air through it to enhance ventilation”).
Pearce does not explicitly state that the bed linen has a stretchability of at least 125 percent of the initial length of the fabric, the bed linen comprising a single, continuous piece of fabric extending substantially completely across lateral dimensions of the bed linen and including elastomeric fibers and non-elastomeric fibers, the single, continuous piece of fabric configured to substantially return to initial dimensions thereof after being stretched.
Weiss discloses a bed linen (fitted sheet, Figs. 4 and 5), comprising a single, continuous piece of fabric (see claim 1 and piece of material 34) extending substantially completely across lateral dimensions of the bed linen (see at least claim 1) and including 
However, Menaker teaches a fabric for use in producing bed linens comprising a single, continuous piece of fabric … including elastomeric fibers and non-elastomeric fibers (see at least the abstract of Menaker), the single, continuous piece of fabric configured to substantially return to initial dimensions thereof after being stretched (see at least Col.1, line 65- Col. 2, line 3 of Menaker which teaches “The elastomeric yarn gives the sheets the continued resilience to attempt to “pull” the fabric back into its resting shape even when adhered to the mattress. Further, the elastomeric yarn and poly-cotton yarn blend creates a more resilient fabric which is resistant to…fiber fatigue.) 
One having ordinary skill in the art at the time the invention was filed would find it obvious to apply a bed linen as taught by Weiss formed with a knitted fabric as taught by Menaker to the bed of Pearce for the purpose of providing a protective cover for Pearce’s bed with a bed sheet that retains shape better and has a greater life than standard poly-cotton blend sheets. 
Menaker and Weiss do not explicitly disclose that the bed linen has a stretchability of at least 125 percent of an initial length thereof. However, Menaker teaches “the weight and blend of the fabric can be easily altered by increasing or decreasing the denier size of the elastomeric strand, increasing or decreasing the size of the yarn strand or increasing or decreasing both the size of the elastomeric strand and the yarn strand. For example, one can increase the weight of the finishes and increase the percentage of elastomeric material in the overall fabric blend, by using a larger 
Regarding Claim 2: Pearce in view of Weiss and Menaker make obvious the bed of claim 1, wherein the single, continuous piece of fabric is a knitted fabric comprising a single, continuous fiber tow of the elastomeric fibers and the non-elastomeric fibers (see at least Fig. 2 of Menaker).
Regarding Claim 3: Pearce in view of Weiss and Menaker make obvious the bed of claim 1, wherein the single, continuous piece of fabric is free of seams fixedly adjoining the single, continuous piece of fabric to one or more other pieces of fabric across the lateral dimensions of the bed linen (see Figs. 4-5 of Weiss which show element 34 formed of one piece of fabric; seams are only joining the corners to each other). One having ordinary skill in the art at the time the invention was filed would find it obvious to utilize a cover as taught by Weiss as modified by Menaker with Pearce’s invention for the purpose of covering the mattress with a protective cover that has improved resistance to tearing (see at least Col. 2, lines 9-18 of Weiss).
Regarding Claim 4: Pearce in view of Weiss and Menaker make obvious the bed of claim 1, but do not explicitly disclose wherein the single, continuous piece of fabric exhibits a width greater than or equal to about 59.5 inches and a length greater than or equal to about 94 inches. However, one having ordinary skill in the art at the time 
The optimization of proportions in a prior art device is a design consideration within the skill of the art.  In re Reese, 290 F.2d 839, 129 USPQ 402 (CCPA 1961).
Regarding Claim 5: Pearce in view of Weiss and Menaker make obvious the bed of claim 1, but do not explicitly disclose the single, continuous piece of fabric is configured to retract to a length within 5 percent deviation of the initial length of the single piece of fabric following each of at least 500 distortion processes wherein the single piece of fabric is stretched to at least 125 percent of the initial length of the single piece of fabric. do not explicitly disclose wherein the single, continuous piece of fabric is configured to retract to a length within 5 percent deviation of the initial length of the single piece of fabric following each of at least 500 distortion processes wherein the single piece of fabric is stretched to at least 125 percent of the initial length of the single piece of fabric. However, both Weiss and Menaker teach stretchable fabrics, and optimizing the retracting deviation after an optimal number of distortions, such as 500, would have been obvious to one having ordinary skill in the art at the time the invention was filed for the purpose of enabling a long life of use for the bed linen. The optimization of proportions in a prior art device is a design consideration within the skill of the art.  In re Reese, 290 F.2d 839, 129 USPQ 402 (CCPA 1961).
Regarding Claim 6: Pearce in view of Weiss and Menaker make obvious the bed of claim 1, but do not explicitly disclose wherein the single, continuous piece of fabric is configured to permit gaseous materials to migrate therethrough at a rate of at least 150 ft3/minlft2 when tested in accordance with ASTM Test Method D737-04 R2012. However, since the combination of Pearce, Weiss and Menaker teach the structure of the required claim 1, it is obvious that the fabric could meet the test requirements of the ASTM Test Method.  Alternatively, one having ordinary skill in the art at the time the 
Regarding Claim 7: Pearce in view of Weiss and Menaker make obvious the bed of claim 1, wherein the single, continuous piece of fabric comprises multiple fiber tows each independently comprising a portion of the elastomeric fibers and a portion of the non-elastomeric fibers (see at least Fig. 2 and Col. 3, lines 41-55 of Menaker which describes the ratios of elastomeric yarn 14 to poly-cotton yarn 12).
Regarding Claim 10: Pearce in view of Weiss and Menaker make obvious the bed of claim 1, wherein the single, continuous piece of fabric is folded and sewn at different locations so as to exhibit an open end configured to receive a structure therein and a closed end opposing the open end (see Figs. 4-5a of Weiss). 
Regarding Claim 11: Pearce in view of Weiss and Menaker make obvious the bed of claim 1, wherein the single, continuous piece of fabric is hemmed about a lateral periphery thereof (see Fig. 5a of Weiss). 
Regarding Claim 13: Pearce discloses a bed and bedding comprising: a mattress (see the cushioned object 101 and Col. 11, lines 11-22 of Pearce which discloses that the cushioning element could be a bed mattress) comprising an elastomeric gel or viscoelastic gel with a hardness of 15A or less (see at least Col. 25, line 67-Col. 27, line 3 of Pearce which discloses “Any gelatinous elastomer or gelatinous viscoelastomer with a hardness on the Shore A scale of less than about 15 is useful in the cushioning element of the present invention”); and a bed linen (cover 204 of Pearce) having a stretchability 
Pearce does not explicitly disclose a stretchability of at least 125 percent of the initial length of the single continuous piece of fabric, a continuous piece of fabric extending substantially completely across lateral dimensions of the bed linen and including elastomeric fibers and non-elastomeric fibers, the bed linen configured 3 SLC_4849896.2to substantially return to the initial length thereof after being stretched.
Weiss discloses a bed linen (fitted sheet, Figs. 4 and 5), comprising a single, continuous piece of fabric (see claim 1 and piece of material 34) extending substantially completely across lateral dimensions of the bed linen (see at least claim 1) and including [a two-way stretch knit fabric] but does not explicitly disclose that the bed linen has a stretchability of at least 125 percent of the initial length thereof, the bed linen comprising a single, continuous piece of fabric extending substantially completely across lateral dimensions of the bed linen and including elastomeric fibers and non-elastomeric fibers, the single, continuous piece of fabric configured to substantially return to initial dimensions thereof after being stretched.
However, Menaker teaches a fabric for use in producing bed linens comprising a single, continuous piece of fabric … including elastomeric fibers and non-elastomeric fibers (see at least the abstract of Menaker), the single, continuous piece of fabric configured to substantially return to initial dimensions thereof after being stretched (see at least Col.1, line 65- Col. 2, line 3 of Menaker which teaches “The elastomeric yarn gives the sheets the continued resilience to attempt to “pull” the fabric back into its resting shape even when adhered to the mattress. Further, the elastomeric yarn and poly-cotton yarn blend creates a more resilient fabric which is resistant to…fiber fatigue.) 
One having ordinary skill in the art at the time the invention was filed would find it obvious to apply a bed linen as taught by Weiss formed with a knitted fabric as taught by Menaker to the bed of Pearce for the purpose of providing a protective cover for 
Menaker and Weiss do not explicitly disclose that the bed linen has a stretchability of at least 125 percent of an initial length thereof. However, Menaker teaches “the weight and blend of the fabric can be easily altered by increasing or decreasing the denier size of the elastomeric strand, increasing or decreasing the size of the yarn strand or increasing or decreasing both the size of the elastomeric strand and the yarn strand. For example, one can increase the weight of the finishes and increase the percentage of elastomeric material in the overall fabric blend, by using a larger denier of elastomeric material. It is recommended that overall fabric blends comprise yarn sizes ranging between size 10/single and size 45/single of poly-cotton yarn and ranging between a size 10 denier and size 60 denier elastomeric yarn” (see at least Col. 4, lines 1-12 of Menaker). One having ordinary skill in the art at the time the invention was filed would find it obvious to choose different proportions of elastomeric fibers and non-elastomeric fibers, as proposed by Menaker, according to actual needs of the user since it has been held that it is not inventive to discover the optimum or workable ranges by routine experimentation. MPEP 2144.05.
Regarding Claim 14: Pearce in view of Weiss and Menaker make obvious the bed and bedding of claim 13, wherein the bed linen comprises a sheet, a duvet, a mattress pad, an anti-allergy cover, a blanket, or a quilt (see at least the abstracts of Wiess and Menaker).
Regarding Claim 15: Pearce in view of Weiss and Menaker make obvious the bed and bedding of claim 13, wherein the bed linen comprises a fitted sheet or an unfitted, flat sheet (see at least the abstracts of Wiess and Menaker).
Regarding Claim 17: Pearce in view of Weiss and Menaker make obvious the bed and bedding of claim 13, wherein the mattress comprises an elastomeric polymer 
Regarding Claim 18: Pearce in view of Weiss and Menaker make obvious the bed and bedding of claim 13, further comprising: a pillow; and a pillowcase at least partially covering the pillow and comprising another single, continuous piece of fabric including additional elastomeric fibers and additional non-elastomeric fibers, the pillowcase configured to substantially return to initial a thereof after being stretched (see at least Col. 2, lines 10-14 of Menaker which teaches forming pillow cases out of the novel fabric and see at least Col.1, line 65- Col. 2, line 3 of Menaker which teaches “The elastomeric yarn gives the sheets the continued resilience to attempt to “pull” the fabric back into its resting shape even when adhered to the mattress. Further, the elastomeric yarn and poly-cotton yarn blend creates a more resilient fabric which is resistant to…fiber fatigue). One having ordinary skill in the art at the time the invention was filed would find it obvious to utilize a pillow covered in a fabric pillowcase as taught by Menaker with the bed of Pearce for the predictable results of providing comfort to a user’s head while sleeping. See the rejection of claim 18 under 35 U.S.C. 112 (b) regarding the pillow.
Regarding Claim 19: Pearce in view of Weiss and Menaker make obvious the bed and bedding of claim 18, wherein a material composition of the pillowcase is substantially the same as a material composition of the bed linen (see at least Col. 2, lines 10-14 of Menaker which teaches forming pillow cases out of the novel fabric and see at least Col.1, line 65- Col. 2, line 3 of Menaker). One having ordinary skill in the art 
Regarding Claim 20: Pearce discloses the method of arranging a bed comprising: selecting a cushion with an elastomeric cushioning element having a durometer of 15A or less (see at least Col. 11, lines 11-22 of Peare which teaches using the cushioned object as a mattress and Col. 25, line 67-Col. 27, line 3 of Pearce which discloses “Any gelatinous elastomer or gelatinous viscoelastomer with a hardness on the Shore A scale of less than about 15 is useful in the cushioning element of the present invention”); and at least partially covering one or more surfaces of the cushion with a bed linen (see cover 204 of Pearce) having a stretchability (see at least Col. 11, lines 24-29 of Pearce which discloses “the preferred cover is a durable and attractive fabric, such as nylon, cotton, fleece, synthetic polyester or another suitable material which is preferably stretchable and elastic and which readily permits the flow of air through it to enhance ventilation”).
Pearce does not explicitly state that the bed linen has a stretchability of at least 125 percent of an initial length of the single continuous piece of fabric, the bed linen comprising a single, continuous piece of fabric extending substantially completely across lateral dimensions of the bed linen and including elastomeric fibers and non-elastomeric fibers, the single, continuous piece of fabric configured to substantially return to initial dimensions thereof after being stretched.
Weiss discloses a bed linen (fitted sheet, Figs. 4 and 5), comprising a single, continuous piece of fabric (see claim 1 and piece of material 34) extending substantially completely across lateral dimensions of the bed linen (see at least claim 1) and including [a two-way stretch knit fabric] but does not explicitly disclose that the bed linen has a 
However, Menaker teaches a fabric for use in producing bed linens comprising a single, continuous piece of fabric … including elastomeric fibers and non-elastomeric fibers (see at least the abstract of Menaker), the single, continuous piece of fabric configured to substantially return to initial dimensions thereof after being stretched (see at least Col.1, line 65- Col. 2, line 3 of Menaker which teaches “The elastomeric yarn gives the sheets the continued resilience to attempt to “pull” the fabric back into its resting shape even when adhered to the mattress. Further, the elastomeric yarn and poly-cotton yarn blend creates a more resilient fabric which is resistant to…fiber fatigue.) 
One having ordinary skill in the art at the time the invention was filed would find it obvious to apply a bed linen as taught by Weiss formed with a knitted fabric as taught by Menaker to the bed of Pearce for the purpose of providing a protective cover for Pearce’s bed with a bed sheet that retains shape better and has a greater life than standard poly-cotton blend sheets. 
Menaker and Weiss do not explicitly disclose that the bed linen has a stretchability of at least 125 percent of an initial length thereof. However, Menaker teaches “the weight and blend of the fabric can be easily altered by increasing or decreasing the denier size of the elastomeric strand, increasing or decreasing the size of the yarn strand or increasing or decreasing both the size of the elastomeric strand and the yarn strand. For example, one can increase the weight of the finishes and increase the percentage of elastomeric material in the overall fabric blend, by using a larger denier of elastomeric material. It is recommended that overall fabric blends comprise .

Claims 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pearce (US 6,026,527)  in view of Weiss (US 4,723,331) further in view of Menaker (US 6,164,094) in view of Fabric.com (NPL).
Regarding Claim 9: Weiss in view of Menaker make obvious the bed linen of claim 1, wherein the elastomeric fibers comprise spandex fibers (see at least the abstract of Menaker) but do not explicitly disclose the non-elastomeric fibers comprise bamboo-based-rayon fibers. 
However, Fabric.com teaches a fabric made of 93% Rayon made from Bamboo and 7% Lycra. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize the combination of fibers in the fabric of the bed linen as taught by Fabric.com since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07. 
Regarding Claim 16: Weiss in view of Menaker make obvious the bedding assembly of claim 13, but do not disclose and wherein a remainder of the single, continuous piece of fabric comprises bamboo-based-rayon fibers. However, Fabric.com teaches a fabric made of 93% Rayon made from Bamboo and 7% Lycra. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to .

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pearce (US 6,026,527)  in view of Weiss (US 4,723,331) further in view of Menaker (US 6,164,094) in view of Wooten JR (US 2006/0107461, hereinafter Wooten). 
Regarding Claim 12: Weiss in view of Menaker make obvious the bed linen of claim 1, but does not disclose further comprising at least one elastic structure attached proximate one or more lateral edges of the single, continuous piece of fabric. 
However, Wooten teaches a bed linen (fitted sheet 10) comprising at least one elastic structure (elastic bands 12) attached proximate one or more lateral edges of the single, continuous piece of fabric (see Fig. 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to add elastic bands as taught by Wooten for the purpose of adding further securing means which aid in retaining the fitted sheet to the mattress, to Weiss’ invention as modified by Waldman. 

Conclusion
The Examiner acknowledges and agrees with the Taiwanese Patent Office’s interpretation and use of the Waldman reference and would consider making a similar rejection in future actions if necessary.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L BAILEY whose telephone number is (571)272-8476.  The examiner can normally be reached on M-F 7:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.L.B/Examiner, Art Unit 3673                                                                                                                                                                                                        
/ERIC J KURILLA/Primary Examiner, Art Unit 3619